                   Case 3:18-cv-00353-DB Document 11 Filed 03/26/19 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        EL PASO DIVISION

      ALEXANDER·MILLAN,

            Plaintiff,
                                                              Case No. 3:18-cv-00353-DB
      v.

      THE CBE GROUP, INC.,                                    Honorable David Briones

            Defendant.

                                    PIUJPI t!lll SCHEDULING ORDER

           Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the following
     Scheduling Order:

           1. A report on alternative dispute resolution in compliance with Rule CV-88 shall be filed by:
              April1, 2019.

           2. The parties asserting claims for relief shall submit a written offer of settlement to opposing
              parties by April15, 2019, and each opposing party shall respond, in writing, by April29,
              2019.

           3. The parties shall file all motions to amend or supplement pleadings or to join additional
              parties by May 13, 2019.

           4. All parties asserting claims for relief shall file their designation of testifying experts and
              shall serve on all parties, but not file, the materials required by Federal Rule of Civil
              Procedure 26(a)(2)(B) by June 21, 2019 Parties resisting claims for relief shall file their
              designation of testifying experts and shall serve on all parties, but not file, the materials
              required by Federal Rule of Civil Procedure 26(a)(2)(B) by July 22,2019 All designations
              of rebuttal experts shall be filed within 14 days of receipt of the report of the opposing
              expert.

           5. An objection to the reliability of an expert's proposed testimony under Federal Rule of
·•            Evidence 702 shall be made by motion, specifically stating the basis for the objection and
              identifying the objectionable testimony, not later than 14 days of receipt of the written
              report of the expert's proposed testimony, or not later than 14 days of the expert's
              deposition, if a deposition is taken, whichever is later.


                                                         1
        Case 3:18-cv-00353-DB Document 11 Filed 03/26/19 Page 2 of 2



 6. The parties shall complete all discovery on or before August 22, 2019. Counsel may by
    agreement continue discovery beyond the deadline, but there will be no intervention by the
    Court except in extraordinary circumstances, and no trial setting will be vacated because
    of information obtained in post-deadline discovery.

 7. All dispositive motions as defined in Rule CV-7(c) shall be filed no later than September
    20,2019.

 8. This case is set for trial on                             <::2   ;>. ',.-,;,         1
                                                                              /.J # , . . . ,
    The parties should consult Rule CV-16 regardi g matters to be filed in advance of trial.

SIGNED this~ day of         /IJ~) 'Uitf




                                             2
